Title: To Thomas Jefferson from Joseph Fenwick, 22 March 1801
From: Fenwick, Joseph
To: Jefferson, Thomas



Sir
George Town 22 March 1801.

Having communicated to Mr. Monroe my application to be continued in the Consulate at Bordeaux, and asked his testimony on the manner I had filled that office during his residence in France—he has been pleased to forward the inclosed letter for you, which I have the honor to transmit.
As my intention is to avoid importunity, I shall add nothing to what I have already said on this business—relying, that as soon as the public service permits you to make an election, you will cause the same to be communicated to me thro’ my friend Mr. John Mason, shou’d the liquidation of my concerns require my absence from this place.
With the greatest respect I have the honour to be Sir your most obedient Servant

Joseph Fenwick

